Citation Nr: 1734538	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2014 the Board remanded the case for further development, and did so again in September 2016. The appeal has now returned to the Board.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran contends that he is unemployable due to service-connected disabilities, including prostate cancer residuals, diabetes mellitus type II, anxiety disorder, and erectile dysfunction associated with said cancer. VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for multiple disabilities, including prostate cancer residuals rated as 20 percent disabling, diabetes mellitus type II rated as 20 percent disabling, anxiety disorder rated as 10 percent disabling, and erectile dysfunction associated with cancer rated as 0 percent disabling. The Veteran is in receipt of a combined evaluation for compensation of 40 percent, and he therefore does not meet the percentage criteria for TDIU under 38 C.F.R. § 4.16 (a) as he does not have one disability rated at 60 percent or one disability rated at 40 percent and a combined evaluation for compensation of 70 percent or more. However, the central inquiry in a claim for TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Even though the percentage requirements of § 4.16 (a) are not met, if the evidence establishes that the Veteran is unable to secure and maintain a substantially gainful occupation by reason of service-connected disability, the RO must refer the case to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 4.16 (b). However, in this case, the evidence does not establish that the Veteran is unemployable due to service-connected disabilities.

During an August 2014 VA examination, the examiner stated that the Veteran suffered only from mild, transient impairment due to his anxiety disorder, and that all symptoms were managed with medication. The Veteran's bladder activity sometimes required wearing pads, but would not interfere with any occupational situation; the examiner noted that the Veteran had not filled his prescription for this disability since January 2014. His erectile dysfunction had no occupational impairment. The examiner stated that the Veteran's diabetes could require him to keep snacks available, manage his duties for any necessary insulin self-administration, and avoid heights, but that otherwise there should be no occupational impairment.

During a February 2017 VA clarification opinion, the examiner stated that the Veteran's service-connected prostate cancer was less likely than not to be the cause of his bladder control symptoms. Moreover, addressing all of the Veteran's symptoms from service-connected disabilities together, the examiner stated that the only expected occupational impact would be the Veteran's need to keep insulin sources available at work. The examiner indicated that the most likely cause of the Veteran's unemployability were his non-service connected orthopedic and pulmonary conditions.

The Board places a great deal of probative weight on the August 2014 and February 2017 VA opinions, as they represent competent medical evidence regarding the severity of the Veteran's service-connected disabilities and the occupational impairment they cause. The VA examiners considered the Veteran's entire history when rendering the unfavorable opinions, including both the documented medical history in the record, as well as the Veteran's lay statements; the opinions are well-reasoned, and based on sound medical principles. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). All competent medical evidence weighs against the Veteran's contention that his service-connected disabilities impair his occupational function enough to entitle him to TDIU. VA examiners stated that the Veteran's combined service-connected disabilities do not create a significant occupational impairment for him. Moreover, according to his Social Security Administration (SSA) disability records, the Veteran has been out of work since 1997; he claims that his multiple health disabilities have created a significant enough occupational impairment to prevent him from working since April 2007. While the Veteran did mention his prostate cancer as a reason he was precluded from working, the cancer has since been in remission, and moreover, VA examiners have provided opinions stating that the Veteran's service-connected disabilities, including his cancer, do not currently create a significant occupational impairment. As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities, and as such claim for TDIU must be denied.

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). VA has provided such notice.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records, and providing an examination or obtaining a medical opinion, when necessary to make a decision on the claim. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim. To satisfy this additional obligation, the Veteran's service treatment records (STRs), VA, SSA, and private treatment records have been obtained and associated with his file for consideration.

VA's duty to assist includes providing an adequate examination when such an examination is indicated. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Id. An examination must be based upon consideration of the Veteran's prior medical history and examinations. Stefl, 21 Vet. App. at 123. This claim was previously remanded by the Board in February 2014 and again in September 2016 for further development; the Veteran was afforded a VA examination in August 2014, and with a clarification opinion in February 2017, and both examiners provided negative nexus opinions. The August 2014 and February 2017 opinions are responsive to the determinative issue; the opinions contain the required explanatory rationale, which is where most of the probative value of a medical opinion is derived. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

This claim was previously remanded by the Board in September 2016 to afford the Veteran the opportunity to submit an appropriately-completed Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940); however, the Veteran has not provided this form since submitting an incomplete form in March 2013. In this regard, the Veteran is advised that in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190 (1991). In this case, the Veteran failed to provide the RO with his complete form despite multiple attempts by the RO to provide him the required form and follow up with him. Consequently, the Board finds that there has been substantial compliance with these remand directives. See Stegall v. West, 11 Vet. App. 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

Entitlement to TDIU is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


